NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

D.O., By and Through His Guardian Ad            No.    19-56043
Litem Sonya Walker,
                                                D.C. No.
                Plaintiff-Appellee,             3:17-cv-02400-BEN-MDD

 v.
                                                MEMORANDUM*
ESCONDIDO UNION SCHOOL
DISTRICT,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                       Argued and Submitted March 1, 2021
                              Pasadena, California

Before: SILER,** HURWITZ, and COLLINS, Circuit Judges.

      D.O. filed a complaint with the California Office of Administrative Hearings

(“OAH”) alleging that Escondido Union School District (the “District”) violated the

Individuals with Disabilities Education Act (“IDEA”) by denying him a free


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
appropriate public education (“FAPE”). He argued, inter alia, that by waiting four

months to assess him for autism after being notified of his potential disability, the

District committed a “procedural violation” resulting in the denial of a FAPE. 20

U.S.C. § 1415(f)(3)(E)(ii); see also Cal. Educ. Code § 56043(a) (“A proposed

assessment plan shall be developed within 15 calendar days of referral for

assessment . . . .”). An OAH administrative law judge (“ALJ”) dismissed D.O.’s

claims; D.O. then appealed to the district court.

      The district court granted summary judgment to D.O. on the timely

assessment issue on December 18, 2018 (the “December 18 order”). That order

remanded the case to OAH without instructions, staying further district court

proceedings. Before the ALJ, D.O. sought reimbursement for amounts paid to a

psychologist for an independent autism assessment and an order that the District

implement training about the statutory obligation to timely assess potentially

disabled students.     After an evidentiary hearing, the ALJ ordered only

reimbursement. Neither party sought review of the OAH decision in the district

court. Instead, the District filed a notice of appeal of the December 18 order,

asserting that the OAH decision transformed that order into a final judgment under

28 U.S.C. § 1291.

      This Court then issued an order to show cause, asking the parties to address

whether the December 18 order was a final judgment. The District again asserted


                                          2
that the December 18 order became final after the OAH decision on remand. After

taking judicial notice of the December 18 order and the intervening administrative

decision, the Court ordered the parties to address jurisdiction in their merits briefing.

D.O. then filed a motion to dismiss for lack of jurisdiction. The Court denied the

motion without prejudice to renewal in D.O.’s answering brief.

      Having now considered the parties’ briefing concerning jurisdiction, we

dismiss the appeal.

      1. This Court has “jurisdiction [under § 1291] only over appeals from final

orders.” Chugach Alaska Corp. v. Lujan, 915 F.2d 454, 457 (9th Cir. 1990). The

December 2018 order was not a final judgment when entered. See Shapiro v.

Paradise Valley Unified Sch. Dist. No. 69, 152 F.3d 1159, 1161 (9th Cir. 1998)

(order remanding IDEA case to hearing officer is not an appealable final judgment).

We have recognized, however, that a district court remand that only requires an

agency to undertake “ministerial” actions might constitute a final judgment that

disposes of the case. See Pauly v. U.S. Dep’t of Agric., 348 F.3d 1143, 1148 (9th

Cir. 2003). But the determination of an IDEA remedy is plainly not ministerial;

rather, it is a fact-specific inquiry requiring careful analysis of the evidence. See

Sch. Comm. of Burlington v. Dep’t of Educ. of Mass., 471 U.S. 359, 369-70 (1985).

      Even when a remand order does not dispose of the entire case, we nonetheless

have allowed an immediate appeal when “(1) the district court conclusively resolves


                                           3
a separable legal issue, (2) the remand order forces the agency to apply a potentially

erroneous rule which may result in a wasted proceeding, and (3) review would, as a

practical matter, be foreclosed if an immediate appeal were unavailable.” Chugach

Alaska Corp., 915 F.2d at 457. All three criteria must be satisfied. See Alsea Valley

All. v. Dep’t of Com., 358 F.3d 1181, 1184 (9th Cir. 2004). The parties vigorously

debate whether the December 2018 order would have been immediately appealable

under this exception. We need not resolve this issue because, even assuming that

the remand order was immediately appealable, the District retained the right to

appeal the order after entry of a subsequent final judgment. See Legal Voice v.

Stormans Inc., 738 F.3d 1178, 1183 (9th Cir. 2013). This circuit has repeatedly held

that while parties may immediately appeal an otherwise non-final order under the

collateral order doctrine, they are not required to do so. See id.; see also Hook v.

Ariz. Dep’t of Corr., 107 F.3d 1397, 1401 (9th Cir. 1997). The “[c]ollateral-order

doctrine creates an opportunity, not a trap.” Charles Alan Wright et al., Federal

Practice and Procedure § 3914.32 (2d ed. Supp. 2020).

      2. The ALJ’s decision to focus the remand hearing solely on remedy did not

somehow render the district court’s order final. Nor was the December 18 order

transformed into a final order by the OAH decision on remand. The OAH decision

does not by itself automatically create a final judgment in the district court; rather,

the parties must return to that court so that it will “have before it all the issues that


                                           4
are necessary for it to render a final judgment.” Shapiro, 152 F.3d at 1160. But until

that happens, this Court lacks jurisdiction under § 1291 to hear the appeal.

      APPEAL DISMISSED.1




1
      The District’s request for judicial notice, Dkt. 56, and its motion to
supplement the record, Dkt. 15, are GRANTED. D.O.’s motion to supplement the
record, Dkt. 25, is also GRANTED.

                                          5